Citation Nr: 0020286	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-03 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right proximal thigh, classified as 
lateral femoral cutaneous nerve damage, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
September 1970.  This matter previously came before the Board 
of Veterans' Appeals (Board) on appeal from a June 1991 
rating decision by the Jackson, Mississippi, Regional Office 
(RO), which, in part, confirmed a noncompensable evaluation 
for residuals of a shell fragment wound to the right groin 
area.  In August 1993, the Board remanded the case for 
additional evidentiary development.  In a January 1994 rating 
decision, the RO, in effect, increased the evaluation for 
residuals of a shell fragment wound to the right groin area 
from noncompensable to 10 percent and considered the shell 
fragment wound residuals to include right lateral femoral 
cutaneous nerve damage, effective March 28, 1991.  

In April 1999, the Board remanded the case for additional 
evidentiary development.  By a July 1999 rating decision, the 
RO assigned a separate 10 percent evaluation for scar, 
residuals of a shell fragment wound to the right proximal 
thigh, effective March 2, 1999.  Appellant and his 
representative have not subsequently expressed disagreement 
with that separate evaluation assigned for the scar, 
residuals of a shell fragment wound to the right proximal 
thigh.  Thus, the Board construes the appellate issue as 
limited to that delineated on the title page of this 
decision, and will proceed accordingly.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issue, to the extent legally 
required, has been obtained by the RO.

2.  The appellant's residuals of a shell fragment wound to 
the right proximal thigh are manifested primarily moderate, 
incomplete paralysis of the lateral femoral cutaneous nerve 
with wholly sensory involvement, but no more than moderate 
involvement.  The wound is without tissue loss or muscle 
herniation and right thigh muscle strength is "5/5."  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent, but 
no more, for appellant's residuals of a shell fragment wound 
to the right proximal thigh, classified as lateral femoral 
cutaneous nerve damage, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.118, 4.123, 4.124a, Code 8626 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant's claim for the aforementioned right thigh shell 
fragment wound disability rating issue on appeal is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that he has presented a claim which is plausible 
(and particularly in light of the partial allowance of the 
appellate issue).  See also Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  This being so, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of said claim.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected issue over the years are 
documented in the medical evidence.  The service medical 
records adequately detail the circumstances and nature of the 
service-connected disability at issue and treatment therefor.  
Pursuant to the Board's remands, additional clinical records 
were sought and VA examinations were conducted in September 
1993 and June 1999.  Additionally, a VA neurologic 
examination was conducted in October 1997.  Said examinations 
are, in totality, sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disability at issue, and provide a clear picture of 
all relevant symptoms and findings.  There is no indication 
that more recent, relevant medical records exist that would 
indicate a greater degree of severity of said disability in 
issue than that shown in said VA examinations.  Thus, the 
Board concludes that the duty to assist the appellant as 
contemplated by the provisions of 38 U.S.C.A. § 5107(a) has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disability at issue, particularly as that 
disability affects the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Appellant's service medical records reveal that in June 1970, 
he was treated for healing fragment wounds, including the 
right groin/hip area; and it was noted that the wounds had 
been sutured.  No organic neurologic damage to the right 
thigh area was reported.  On March 1972 VA examination, there 
was a well-healed scar over the anterior right hip area.  The 
right lower extremity had no functional limitations; there 
were no pertinent neurologic abnormalities; and x-rays of the 
pelvis/right hip were unremarkable.  Gait was unimpaired.  
Similar findings were reported on April 1975 VA examination.  
Although there was a small dot of a scar in the right groin 
area, no underlying tissue defect or fragments were 
clinically noted.  X-rays of the pelvis/right hip were 
unremarkable.  A minimal shell fragment wound scar of the 
right groin area involving only the skin was diagnosed.  

A June 1991 rating decision confirmed a noncompensable 
evaluation for residuals of a shell fragment wound to the 
right groin area (a May 1991 VA examination revealed that 
appellant's gait was described as good).  VA outpatient 
treatment records reveal that in August 1991, he complained 
of occasional numbness/tingling in the right thigh and foot.  
Muscle strength was essentially unremarkable; there were no 
metallic foreign bodies; and a x-ray of the right femur was 
negative.  Chronic numbness/discomfort of the right thigh and 
probable traumatic neuritis were assessed.  In September 
1991, electromyographic and nerve conduction velocity studies 
were reported as normal.  

On February 1993 VA examination, appellant's complaints 
included right anterior thigh tenderness.  He denied lower 
extremity numbness/tingling.  Gait was unremarkable.  There 
was radiographic evidence of right hip arthritis.  On 
September 1993 VA examination, there was a scar on the right 
anterior thigh laterally along the lateral femoral cutaneous 
nerve distribution with hypoesthesia distal to this.  No 
right quadriceps atrophy was noted.  A right proximal thigh 
shell fragment wound with lateral femoral cutaneous nerve 
damage was diagnosed.  A January 1994 rating decision, in 
effect, increased the evaluation for residuals of a shell 
fragment wound to the right groin area from noncompensable to 
10 percent and considered the shell fragment wound residuals 
to include right lateral femoral cutaneous nerve damage, 
effective March 28, 1991.  

On October 1997 VA neurologic examination, there was 
paresthesia in a 4-inch by 7-inch, triangular area over 
appellant's lateral upper thigh just beneath a 1-1/4-inch by 
7/16-inch scar on the right upper leg.  There was a decreased 
right patellofemoral reflex.  The examiner stated that the 
distribution of paresthesia appeared to involve the lateral 
femoral cutaneous nerve.  Electromyographic and nerve 
conduction velocity studies were conducted.  The nerve 
conduction velocity study was interpreted as showing that the 
right femoral nerve was difficult to elicit and had very low 
amplitude and the lateral femoral cutaneous nerve potential 
showed very low amplitude with difficulty appreciating a 
response.  The right rectus femoris, including vastus 
medialis intermedius and lateralis, was normal on 
electromyographic testing.  The studies were interpreted as 
indicating normal motor and sensory nerve conduction of the 
distal lower extremities (although the proximal motor/sensory 
component of the femoral nerve was inconclusive).

On June 1999 VA examination, appellant complained of severe 
right upper thigh pain and an inability to walk during flare-
ups.  Clinically, there was an 8 cm by .25 cm scar just 
distal and parallel to the inguinal crease on the right upper 
thigh.  There was no apparent tissue loss or 
tendon/bone/joint damage.  The scar was nonulcerated, 
nondepressed, noninflamed, and color was almost that of 
adjacent skin with no more than minimal disfigurement.  
"Exquisite" tenderness on palpation of the upper thigh was 
noted.  X-rays of the right femur were unremarkable.  
Significantly, the examiner stated that the scar did not 
cause any functional limitations.  

Although marked sensitivity and decreased sensation along the 
lateral femoral cutaneous nerve was noted, significantly, the 
examiner stated that there was no muscle herniation "with 
respect to motor function"; quadriceps, hamstring, and hip 
flexion strength was "5/5"; and lower extremity strength 
did not prevent activities of daily living.  

The RO has rated appellant's service-connected right lateral 
femoral cutaneous nerve damage due to a shell fragment wound 
as analogous to neuritis of the anterior crural (femoral) 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8626.  Under 
38 C.F.R. § 4.123, neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is rated on the scale provided 
for injury of the nerve involved, with a maximum equal to 
severe, incomplete, paralysis.  However, the maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  Diagnostic Code 8526 provides that complete 
paralysis of the anterior crural (femoral) nerve with 
paralysis of the quadriceps extensor muscles may be assigned 
a 40 percent rating.  Severe incomplete paralysis of the 
anterior crural (femoral) nerve may be assigned a 30 percent 
rating.  A 20 percent rating requires moderate incomplete 
paralysis.  A 10 percent rating requires mild incomplete 
paralysis.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, NOTE.  

With resolution of all reasonable doubt in appellant's favor, 
since the VA examinations clearly show that any right thigh 
neurologic deficits attributable to the service-connected 
shell fragment wound are wholly sensory with tenderness over 
the right lateral femoral cutaneous nerve but "5/5" muscle 
strength, such sensory deficits are more nearly equivalent to 
moderate, but not severe, incomplete paralysis of the nerve.  
Thus, an increased rating of 20 percent is warranted for the 
residuals of a shell fragment wound to the right proximal 
thigh, classified as lateral femoral cutaneous nerve damage.  
An evaluation in excess of 20 percent for that disability 
would not be warranted, particularly since 38 C.F.R. §§ 4.123 
and 4.124a preclude a higher rating where the neurologic 
deficits are wholly sensory, as is the case at hand.  It is 
noted that recent examination failed to reveal muscle loss or 
atrophy as might be expected for a higher rating.

The Board has also considered the propriety of rating the 
residuals of a shell fragment wound to the right proximal 
thigh under other applicable diagnostic codes.  It is 
reiterated that by a July 1999 rating decision, the RO 
assigned a separate 10 percent evaluation for scar, residuals 
of a shell fragment wound to the right proximal thigh, 
effective March 2, 1999; and that appellant and his 
representative have not subsequently expressed disagreement 
with that separate evaluation assigned.  That scar is not 
otherwise at issue herein but the record does not otherwise 
suggest assignment of an earlier separate rating.

In deciding the service-connected right thigh fragment wound 
disability evaluation issue herein, the Board has considered 
the provisions of 38 C.F.R. §§ 4.10 and 4.40, pertaining to 
functional impairment and associated concerns.  However, the 
20 percent evaluation herein awarded by the Board for that 
disability more than adequately compensates him for any 
functional impairment attributable thereto, for the foregoing 
reasons.  Again, this contemplates complaints of pain and 
function limitation related thereto.  There is no evidence of 
muscle injury or atrophy which would provide a basis for a 
separate compensable rating.

An extraschedular evaluation would not be warranted, since 
the evidence does not show that the service-connected right 
thigh fragment wound presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  The appellant's 
service-connected disability in question has not required 
frequent periods of hospitalization and does not, in and of 
itself, markedly interfere with employment, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating of 20 percent, but no more, for residuals 
of a shell fragment wound to the right proximal thigh, 
classified as lateral femoral cutaneous nerve damage, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

